DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is sent in response to Applicant’s Communication received 2/9/2022 for application number 17/022,014. 

Claims 1, 4-15 and 17-19 are presented for examination. Claims 2-3 and 16 are cancelled.  Claims 1 and 19 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the benefit of an earlier filing date and right of priority to International Application No. PCT/KR2020/009949 filed on July 28, 2020.  

Response to Arguments
Applicants’ arguments to independent claims 1 and 19 have been fully considered, but are moot because the claims were amended by the applicant. Therefore, the scope of claims 1 and 19 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Response to Amendments
Applicant’s amendment to the title of the invention has been fully considered and persuasive.  Therefore, Examiner withdraws the specification objection.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application 2020/0027425; hereinafter Lee)  in view of Kim et al. (US Patent Application 2020/0371558; hereinafter Kim), further in view of de Paz et al. (US Patent Application 2014/0053200; hereinafter de Paz).

As to independent claim 1, Lee teaches a mobile terminal [Fig. 1B, Para 0040 - An electronic device according to various embodiments of the disclosure may include at least one of a smart phone, a tablet Personal Computer (PC), a mobile phone] comprising:
an input unit configured to sense a user input [Fig. 1B, Para 0058 - The display 140 may be configured with an integrated touch screen by being coupled with a plurality of touch sensors (not illustrated) capable of receiving a touch input or the like];
a display coupled to the body [Fig. 1B, Para 0057 - display 140 may output content, data, or signals], wherein a display region viewable from a front of the body is variable according to switching between an enlarged display mode [Fig. 7, Para 0125 - the processor 160 may receive drag input 712 directed from an edge region of the first subregion 210 toward the second subregion 220. The processor 160 may switch from the state 710 to the state 720 in response to the reception of the drag input 712] and a reduced display mode [Fig. 4A, Para 0084 – The processor 160 may switch at least one screen displayed in the second subregion 220, in response to a user input ]; and
a controller [Fig. 1A, Para 0048 - processor 160],
wherein the controller is configured to:
control output of at least one application at the display in the enlarged display mode [Fig. 4, Para 0103 - in a state 401, the processor 160 may display a first screen in the first region including the first subregion 210 and the second subregion 220. In the state 401, the processor 160 may switch from the state 401 to the state 406 in response to reception of the specified input – Examiner notes application A is in the enlarged display mode];
control output of an editing screen upon receiving a signal for switching to the reduced display mode [Fig. 4A, Para 0103 - The specified input may be implemented by various methods. For example, in the state 401, the processor 160 may further display an object 402 that is superimposed on the first screen and is usable for switching to the split screen. The processor 160 may switch from the state 401 to the state 406 in response to reception of a touch input on the object 402. As another example, in the state 401, the processor 160 may receive drag input 403 directed from an edge region of the first region to another region of the first region. The processor 160 may switch from the state 401 to the state 406 in response to reception of the drag input 403 – Examiner considers the screen shown in Fig. 4A where the input was entered to change from the enlarged view of application A to the reduced view of application A as an editing screen]; 
control switching to the reduced display mode based on a result of the editing screen [Fig. 4A, Para 0103 - the processor 160 may switch from the state 401 to the state 406 in response to reception of the specified input];
control output, on the editing screen, of a layout icon and a thumbnail image of the at least one application being output in the enlarged display mode [Fig. 7, Para 0124 - The object 711 may further include a thumbnail image for showing the first screen to be displayed in the first region configured with the first subregion 210 and the second subregion 220… the processor 120 may restore the state 710 from the state 720 when receiving input to the object 721 in the state 720].

a body including a first frame and a second frame extendable or contractible from the first frame;
However, Kim teaches in the same field of endeavor:
a body including a first frame and a second frame extendable or contractible from the first frame [Fig. 2A and 2B, Para 0071 - when the electronic device changes to a state where the first structure 210 is open with respect to the second structure 220 by a specific length in the direction [circle around (1)], a display area of the front display 211 disposed to the front face 2001 of the electronic device 200 may extend by an area EA having a specific size].
It would have been obvious to one of ordinary skill in art, having the teachings of Lee and Kim at the time of filing, to modify an electronic device controlling screen display based on a input signal disclosed by Lee to include the concept of an electronic device comprising flexible display taught by Kim to obtain advantages by evasively disposing around at least part of a display area, thereby securing a degree of freedom in mounting an electronic component disposed inside the electronic device [Kim, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of an electronic device comprising flexible display taught by Kim to obtain advantages by evasively disposing around at least part of a display area, thereby securing a degree of freedom in mounting an electronic component disposed inside the electronic device [Kim, Para 0010].
Although Lee teaches: 
[Para0081 - Switching to the split screen may be performed by a specified input. Switching to the split screen will be described below with reference to FIGS. 4A and 4B],
Kim and Lee do not appear to teach: for selecting the layout icon and the thumbnail image sequentially.
However, de Paz teaches in the same field of endeavor:
for selecting the layout icon and the thumbnail image sequentially [Para 0170 - the user interface application 468 changes the thumbnail configuration of a thumbnail that represents the picture and the user interface configuration; Fig. 16A, Para 0171 - In step 1628, the user interface is provided to the user. Thus, the selectable images in various layouts are sized based on amount of content in the category represented. Dynamic, content-sensitive images visually depict the amount of information available by category in a user-friendly layout. Layout Usage The linear style can be used for collections and screens that demand more content; Fig. 16B, Para 0174 - A remote control 700 may receive one or more selections associated with content, in step 1658 – Examiner notes that de Paz’s Fig. 16A determines a UI layout view, which corresponds to selecting a layout, and Fig. 16B determines contents displayed in the UI view, which corresponds to selecting thumbnail images, both steps are performed sequentially].
It would have been obvious to one of ordinary skill in art, having the teachings of Lee, Kim and de Paz at the time of filing, to modify an electronic device controlling screen display based on a input signal disclosed by Lee and an electronic device comprising flexible display taught by Kim to include the concept of content sensitive and context sensitive user interface [de Paz, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of content sensitive and context sensitive user interface for an intelligent television taught by de Paz to obtain an Intelligent TV with intuitive user interfaces and with seamless user interaction capability [de Paz, Para 0005].

As to dependent claim 9, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Lee further teaches: wherein the at least one application being output in the enlarged display mode includes a first application and a second application, and wherein, based on the first application being related with an application executed by occurrence of an event, the controller is further configured to control switching from the enlarged display mode to the reduced display mode upon an end of the event related with the first application. [Fig. 6, Para 0114 - in a state 610, the processor 160 may display a first screen in the first subregion 210 and may display a second screen and a third screen in the second subregion 220. In the state 610, the processor 120 may receive a drag input 611 for dragging the boundary between the first screen and the second screen toward the first screen. The processor 160 may switch from the state 610 to a state 620 in response to the reception of the drag input 610 – Examiner notes that the number of applications, whether it is 2 or 3, is a design choice].

As to dependent claim 10, Lee, Kim and de Paz teach the mobile terminal of claim 9.
[Fig. 6, Para 0114 - in a state 610, the processor 160 may display a first screen in the first subregion 210 and may display a second screen and a third screen in the second subregion 220. In the state 610, the processor 120 may receive a drag input 611 for dragging the boundary between the first screen and the second screen toward the first screen. The processor 160 may switch from the state 610 to a state 620 in response to the reception of the drag input 610 – Examiner notes that Lee teaches that Fig. 6 teaches that three applications are switching their position on the display].

As to dependent claim 11, Lee, Kim and de Paz teach the mobile terminal of claim 9.
Lee further teaches: wherein the controller is further configured to control interchange of locations of the first application and the second application based on the first application being located at a portion from which the display region is contracted in the enlarged display mode. [Fig. 6, Para 0114 - in a state 610, the processor 160 may display a first screen in the first subregion 210 and may display a second screen and a third screen in the second subregion 220. In the state 610, the processor 120 may receive a drag input 611 for dragging the boundary between the first screen and the second screen toward the first screen. The processor 160 may switch from the state 610 to a state 620 in response to the reception of the drag input 610 – Examiner notes that Lee teaches that Fig. 6 teaches that three applications are switching their position on the display]
As to dependent claim 17, Lee, Kim, de Paz teach the mobile terminal of claim 1.
Kim further teaches: wherein the display includes a flexible display surrounding the front, a side, and a rear of the body [Para 0064 - controlling a size of a display area depending on an area of a display (e.g., a display 211 of FIG. 2A) extending to a front face of an electronic device (e.g., aa electronic device 200 of FIG. 2A). According to an embodiment, the processor 120 may detect whether the second structure is open or closed with respect to the first structure, thereby controlling a size of a display area disposed to a rear face of the electronic device (e.g., a rear display area 2112 of FIG. 3A); Para 0077 - the electronic device 400 may include a display 430 (e.g., a flexible touchscreen display) disposed to the first face 4111 of the first plate 411 and interposed at least in part between the second plate 421 and the second face 4112 of the first plate 411 through the first side wall 4211], and
wherein the controller is further configured to:
control movement of a display portion positioned at the side of the body to the front of the body and control movement of a display portion positioned at the rear of the body to the front of the body via the side of the body, based on the extension of the second frame; and
control movement of a display portion positioned at the front of the body to the side of the body or to the rear of the body via the side of the body, based on the contraction of the second frame [Fig. 5A, Para 0077 - According to an embodiment, the electronic device 400 may include a rollable module 460 for slidably coupling the first plate 411 and the second plate 421 and for guiding a movement of the display 430 disposed through the first side wall 4211; Para 0079].

As to dependent claim 18, Lee, Kim, de Paz teach the mobile terminal of claim 1.
Kim further teaches: further comprising a driver configured to extend or contract the second frame [Para 0104 - the circuit portion 433 may include a Display Driver (DD) ID or a Touch Display Driver IC (TDDI)].
  
As to independent claim 19, the claim is substantially similar to claim 1 and is rejected on the same ground.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Kim and de Paz, further in view of Sciammarella et al. (US Patent Application 2016/0334965; hereinafter Sciammarella).

As to dependent claim 4, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Sciammarella further teaches: wherein the controller is further configured to control switching to the reduced display mode based on an input signal for selecting a first layout icon and a first thumbnail image, and control output of an application related with the first thumbnail image in the reduced display mode, and wherein the first layout icon is related with a layout for outputting a single application in the reduced display mode [Para 0088 - A user can get a closer look at a desired thumbnail by increasing the scale of the thumbnail in the focus outline 24 to a larger scale. When the user wishes to look closer at the data object that is presently selected (S7: YES), then the routine proceeds to S30 of the flowchart of FIG. 9. In S30, input is received from the return key of the keyboard or equivalent input unit to indicate that the focus thumbnail 25 is selected. Then, as a result of S31 to 33, the screen appears as shown in FIG. 19. That is, in S31 the layout manager 12 increases the scale of the focus thumbnail 25 in the focus outline 24 to a larger scale – Examiner notes that it is a design choice of a user to have a single application view on a layout].
It would have been obvious to one of ordinary skill in art, having the teachings of Lee, Kim, de Paz and Sciammarella at the time of filing, to modify an electronic device controlling screen display based on a input signal disclosed by Lee and an electronic device comprising flexible display taught by Kim and content sensitive and context sensitive user interface for an intelligent television taught by de Paz to include the concept of managing data objects on display based on selected layouts taught by Sciammarella to allow a user to easily browse, view, manage, select, and command a large number of data objects [Sciammarella, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of managing data objects on display based on selected layouts taught by Sciammarella to allow a user to easily browse, view, manage, select, and command a large number of data objects [Sciammarella, Para 0009].

As to dependent claim 5, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Sciammarella further teaches:  wherein the controller is further configured to control switching to the reduced display mode based on an input signal for selecting a second layout 
wherein the second layout icon is related with a layout for outputting two applications in the reduced display mode [Fig. 7-9, Para 0083 - In S20, the layout or order selected by the user is determined. In S21, the program manager 14 determines the rules for the newly selected layout or order, and pulls out the appropriate template from the layout/order template stock 15; Para 0088 - When the user wishes to look closer at the data object that is presently selected (S7: YES), then the routine proceeds to S30 of the flowchart of FIG. 9. In S30, input is received from the return key of the keyboard or equivalent input unit to indicate that the focus thumbnail 25 is selected – Examiner notes that it is a design choice of a user to have two applications on a layout].

As to dependent claim 6, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Sciammarella further teaches:  wherein the controller is further configured to control output of a visual effect to a background region except for the layout icon and the thumbnail image on the editing screen [Fig. 26 and 27].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Kim and de Paz, further in view of Genoni et al. (US Patent Application 2017/0075530; hereinafter Genoni).

As to dependent claim 7, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Lee further teaches: wherein the controller is further configured to control output, on the editing screen, of a thumbnail image of the at least one application being output in the enlarged display mode [Fig. 7, 711]. .
Lee, Kim and de Paz do not appear to teach: a preview image of an application to be output in the reduced display mode.
However, Genoni teaches in the same field of endeavor:
a preview image of an application to be output in the reduced display mode [Fig. 1A and 1B, Abs - the previews of the media objects of an electronic content work within a single view on a display of a computer system. The view presents those previews of the media objects of the electronic content work appropriate for one or more target rendering environments, according to user-specified display criteria].
It would have been obvious to one of ordinary skill in art, having the teachings of Lee, Kim, de Paz and Genoni at the time of filing, to modify an electronic device controlling screen display based on a input signal disclosed by Lee and an electronic device comprising flexible display taught by Kim and content sensitive and context sensitive user interface for an intelligent television taught by de Paz to include the concept of creating and displaying previews of content items for electronic works taught by Genoni to provide for one or more users, in a single screen view, the ability to quickly review and compare layouts, formats and other attributes of content items from a single work or multiple works so as to permit the user(s) a convenient way to assess the content items as part of an editing process [Genoni, Para 0002].
[Genoni, Para 0002].

As to dependent claim 8, Lee, Kim and de Paz, Genoni teach the mobile terminal of claim 7.
Genoni further teaches: wherein the controller is further configured to control, based on an input signal for selecting the thumbnail image, addition of the selected thumbnail image to the preview image, and control switching to the reduced display mode according to the preview image [Fig. 2A, Para 0026 – The mode selector 20, allows a user to toggle between a browse mode and a compare mode. In FIGS. 1A-1C, the mode selector was set to "browse", allowing an editor (or other user) to quickly examine multiple previews arranged side by side. FIGS. 2A and 2B illustrate views provided in the "compare" mode. In compare mode a single image preview, in this example, thumbnail 14b, is selected and corresponding full size image previews 34a, 34b and 34c are displayed].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Kim and de Paz, further in view of Sun et al. (US Patent Application 2013/0125045; hereinafter Sun).

As to dependent claim 12, Lee, Kim and de Paz teach the mobile terminal of claim 1.
Lee further teaches: wherein the at least one application being output in the enlarged display mode includes a third application and a fourth application [Fig. 5A, Para 0110 - The processor 160 may reduce a region for displaying the first screen and may enlarge a region for displaying the second screen and the third screen on the basis of the identification or recognition], and
Lee, Kim and de Paz do not appear to teach: 
wherein, based on the third application being related with a preset application, the controller is further configured to control switching to the reduced display mode in a state of maintaining output of the third application upon receiving the signal for switching to the reduced display mode.
However, Sun teaches in the same field of endeavor:
wherein, based on the third application being related with a preset application, the controller is further configured to control switching to the reduced display mode in a state of maintaining output of the third application upon receiving the signal for switching to the reduced display mode [Para 0111 - In a case where a predetermined application is switched to be displayed on the entire screen, the apparatus 900 may maintain remaining applications to be executed while not displaying them – Examiner note: Sun teaches maintaining the predetermined application displayed on a full screen (which can be a reduced display mode) with a switch signal].
[Sun, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of a touch screen under a multi-application environment taught by Sun to obtain effective display of applications in the divided screens [Sun, Para 0010].

As to dependent claim 13, Lee, Kim, de Paz and Sun teach the mobile terminal of claim 12.
Lee further teaches: wherein whether a particular application is the preset application is determined based on at least one of configuration or non-configuration of the particular application by the user, a main screen ratio of the particular application, focusing or non-focusing of the particular application in the enlarged display mode, or how frequently the particular application is used alone in the reduced display mode [Para 0092 – The arrangement (or order) of the at least one item included in the first sub-list 333, or the arrangement (or order) of the plurality of items included in the second sub-list 336 may be changed according to a user setting or configuration of the electronic device 101].

As to dependent claim 14, Lee, Kim, de Paz and Sun teach the mobile terminal of claim 12.
Lee further teaches: wherein the controller is further configured to control change of a screen size of the third application based on the reduced display mode upon controlling switching to the reduced display mode [Fig. 5A, Para 0110 - The processor 160 may reduce a region for displaying the first screen and may enlarge a region for displaying the second screen and the third screen on the basis of the identification or recognition].

As to dependent claim 15, Lee, Kim, de Paz and Sun teach the mobile terminal of claim 12.
Lee further teaches: wherein the controller is further configured to control output of a visual effect to applications except for the third application upon controlling switching to the reduced display mode [Para 0110 - The processor 160 may further provide a visual effect of reducing the region for displaying the first screen and of enlarging the region for displaying the second screen and the third screen – Examiner note: Lee teaches that that the visual effect can be configured].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Patent Application 2020/0028961) teaches a method for switching presentations of representations of objects at a user interface is disclosed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176